Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claims 1, 9, 10, 12, 14-22 are canceled. Claims 5-7, 26, 28-29 are withdrawn.
Claims 2-8, 11, 13, 23, 26-29 are amended. New claims 30-33 were added. 
2. Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is noted applicant has elected species of pathogen associated with an infectious disease in the reply filed on 5/5/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2-4, 8, 11, 13, 23-25, 27, 30-32 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. (new, necessitated by amendment) Claims 30, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
See the recitation to claims 30, 31 as submitted 5/11/2021.
It is noted that applicant has elected species SEQ ID NO: 6 in the reply filed 5/5/2020. It is not clear what “CR7-20C (SEQ ID ID NOs: 1-14)” recites.. It is not clear if the recitation is intended to read on a peptide selected from SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, etc., or if the recitation is intended to encompass all SEQ ID NOs:. Additionally it is not clear what “CR7-20C” recites. It is not clear if the claim intends to recite 7-20 arginines or embodiment as elected in the reply filed 5/5/2020 (wherein 1=12; m, n, o, x=0).

Claim Rejections - 35 USC § 103
4. (previous rejection, withdrawn) Claims 1, 2, 8, 14, 27 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US20090111765)(cited in applicant’s IDS submitted 4/21/2020) in view of McKenzie et al. (“Low Molecular Weight Disulfide Cross-Linking Peptides as Nonviral Gene Delivery Carriers,” Bioconjugate Chem. 11: 901-909 (2000))(cited in applicant’s IDS submitted 4/21/2020), Tanaka et al. (“Disulfide crosslinked stearoyl carrier peptides containing arginine and histidine enhance siRNA uptake and gene silencing,” International Journal of Pharmaceutics, 398: 219-224 (2010))(cited in applicant’s IDS submitted 4/21/2020), and Kim et al. (“Bioreducible polymers for gene delivery,” React Funct Polym 71(3): 344-349 (2011)( cited in applicant’s IDS submitted 4/21/2020).
Applicant contends: the claims have been amended to depend from claim 13.
In view of applicant’s amendments, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claims 3, 4 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. as applied to claims 1, 2, 8, 14, 27 above and further in view of Ilyinskii et al. (US20120058153; previously cited).
Applicant contends: the claims have been amended to depend from claim 13.
In view of applicant’s amendments and the withdrawal of the rejection over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. on which the instant rejection depends, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claim 11 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. as applied to claims 1, 2, 8, 14, 27 above and further in view of Zhao et al. (“N/P Ratio Significantly Influences the Transfection Efficiency and Cytotoxicity of a Polyethylenimine/Chitosan/DNA Complex,” Biological and Pharmaceutical Bulletin,” Vol. 32, No. 4: 706-710 (2009)( cited in applicant’s IDS submitted 4/21/2020).
Applicant contends: the claims have been amended to depend from claim 13; further Zhao et al. provides no useful guidance with respect to the current methods; the complexes comprising isRNA, not DNA, and the effects of such RNA complexes on immune stimulation could not have been informed by Zhao et al. as to transfection efficiency; any effect would be totally irrelevant.
In view of applicant’s amendments and the withdrawal of the rejection over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. on which the instant rejection depends, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 23-25 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. as applied to claims 1, 2, 8, 14, 27 above and further in view of Hoerr et al. (W02009095226A2)(cited in applicant’s IDS submitted 4/21/2020).
Applicant contends: the claims have been amended to depend from claim 13.
In view of applicant’s amendments, the rejection is withdrawn.
In view of applicant’s amendments and the withdrawal of the rejection over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. on which the instant rejection depends, the rejection is withdrawn.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. (previous rejection, maintained as to claim 13; new, necessitated by amendment as to claims 2, 8, 27, 32) Claims 2, 8, 13, 27, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US20090111765)(cited in applicant’s IDS submitted 4/21/2020) in view of McKenzie et al. (“Low Molecular Weight Disulfide Cross-Linking Peptides as Nonviral Gene Delivery Carriers,” Bioconjugate Chem. 11: 901-909 (2000))(cited in applicant’s IDS submitted 4/21/2020), Tanaka et al. (“Disulfide crosslinked stearoyl carrier peptides containing arginine and histidine enhance siRNA uptake and gene silencing,” International Journal of Pharmaceutics, 398: 219-224 (2010))(cited in applicant’s IDS submitted 4/21/2020), and Kim et al. (“Bioreducible polymers for gene delivery,” React Funct Polym 71(3): 344-349 (2011)(cited in applicant’s IDS submitted 4/21/2020) and further in view of Andreu et al. (“Formation of Disulfide Bonds in Synthetic Peptides and Proteins,” Chapter 7, Methods in Molecular Biology, Vol. 35 Peptide Synthesis Protocols, Pennington and Dunn (1994)(cited in applicant’s IDS submitted 4/21/2020).
See claims 2, 8, 13, 27, 32 as submitted 5/11/2021.
Applicant contends: claim 13 has been amended; Hartmann et al. provides no guidance as to use of disulfide linked peptide in the formation of complexes with RNA, much less the use of such complexes in inducing immune response; none of the cited secondary references remedy these defects; McKenzie et al. only concerns use of such carrier for intracellular gene delivery of DNA constructs; no disclosure would have provided any guidance relevant to the use as carrier for isRNA; Kim et al. concerns polymers for use in gene delivery, but no guidance regarding carriers for isRNA complexation of immune stimulation; Tanaka et al. concerns carriers for intracellular siRNA delivery for gene silencing, but provides no guidance; Andreu et al. is even less relevant; none of the cited references suggest use of complexes as claimed; none of the references would lead a skilled artisan with any reasonable expectation of success; the specification demonstrates the methods are effective at inducing immune response; the carrier decreases tumor growth; Fig. 11 shows that the method stimulates a higher titer of antibodies; Figures confirm enhancement in efficacy of immune response when iRNA complex is provided in conjunction with protein antigen; enhanced immune response was demonstrated with infectious disease antigens; a prima facie case of obviousness has not been established.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action in view of the instant cited references.
As to claim 8, the claim recitation is considered to flow from the method and composition as recited (See MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
As to claim 32, it is reiterated that Hartmann et al. teaches: immunostimulatory RNA compositions (abstract); including immunostimulatory RNA oligonucleotide conjugates comprising immunomodulatory RNA conjugated to the oligonucleotide; wherein antigen produces a vaccine effect [0225]; wherein antigen is selected from disorder including infection; the antigen may be a protein, a polypeptide [0226].

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, it is reiterated that one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the claimed invention in view of Hartmann et al. in view of McKenzie et al., Tanaka et al., and Kim et al. and further in view of Andreu et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
As to Hartmann et al., as indicated above and previously, Hartmann et al. already teaches immunostimulatory RNA compositions (abstract); including immunostimulatory RNA oligonucleotide conjugates comprising immunomodulatory RNA conjugated to the oligonucleotide; wherein antigen produces a vaccine effect [0225]; wherein antigen is selected from disorder including infection; the antigen may be a protein, a polypeptide [0226]; wherein oligonucleotide may be covalently linked to the antigen, or otherwise operatively associated with the antigen [0227]; pharmaceutical compositions and administration thereof [0240]. Hartmann et al. also teaches wherein RNA oligonucleotides may be transfected including agents such as cationic peptides [0061, 0069, 0085, 0091]. Hartmann et al. also teaches wherein a cationic peptide reads on a cationic polymer [0069].
As to disulfide crosslinking, McKenzie et al., Tanaka et al., and Kim et al. were cited in combination to demonstrate knowledge and the advantages already known to one of ordinary skill the art as well as a motivation as to using such a technique in view of Hartmann et al.’s teaching of cationic peptides. To reiterate, McKenzie et al. teaches cross-linking peptides by inserting multiple Cys residues into a 20 amino acid condensing peptide that polymerizes through disulfide bond formation when bound to DNA resulting in small, highly stable DNA condensates that mediate efficient in vitro gene transfer (abstract); wherein cross-linking peptides function by forming interpeptide disulfide bonds between adjacent peptides bound to DNA resulting in covalent linkages that revert once exposed to the reducing environment of the cell (p. 903); wherein without a cross linking strategy, peptide DNA condensates lack stability and are rapidly metabolized without mediating gene expression (p. 907-908): Tanaka et al. teaches peptide carrier condensed with RNA (siRNA) via charge interactions and disulfide linkage in the peptide carrier, wherein disulfide cross linkages were useful for complex formation (p. 223): for release in reducing intracellular environment promoting cleavage of the disulfide cross linkages (p. 220); Kim et al. teaches wherein: bioreducible polymers which possess mainly disulfide linkages have appeared as ideal carriers due to the high stability, bioreduction-triggered release of genetic materials (abstract); similarly with synthesized polymers, polypeptide have been developed with bioreducible linkages (mainly disulfide bonds formed between free thiol groups of cysteine residues); wherein peptide having disulfide cross linker displayed enhanced gene transfer efficiency compared to peptide having non-reducible cross linker (p. 4)).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as indicated previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use disulfide bonds as taught by McKenzie et al., Tanaka et al., and Kim et al. to link or crosslink cationic component in composition as taught by Hartmann et al, Hartmann et al. teaches administration of complex or carrier comprising cationic peptides for administering nucleic acid, and McKenzie et al., Tanaka et al, and Kim et al., which also teach nucleic acid/polymer complexes for administration, teaches the added advantage of using disulfide bonds in order to improve stability and gene transfer efficiency.
As to Andreu et al., as indicated previously, Hartmann et al. already teaches the use of polyarginine: wherein poly-L-arginine may be a heterogeneous mixture of peptides of different lengths [0069]. Hartmann et al. in view of McKenzie et al., Tanaka et al. and Kim et al. does not teach inclusion of terminal cysteines at either end of the polyarginine, and Andreu et al. teaches use of cysteine residues in directed disulfide bridge formation, wherein reactions can be conducted when the two cysteines to be paired are on separate chains (p. 115), for example.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as indicated previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use cysteine residues as taught by Andreu et al. in disulfide crosslinking polyarginines in complex as taught by Hartmann et al. in view of McKenzie et al., Tanaka et al., and Kim et al. Hartmann et al. in view of McKenzie et al., Tanaka et al., and Kim et al. teach the advantages of incorporating disulfide bonds in crosslinking composition, and Andreu et al. teaches methods known in the art for disulfide crosslinking, which includes incorporation of cysteines for formation of such bonds. The elected embodiment CRRRRRRRRRRRRC thus would be an obvious embodiment in composition, and comprised in composition, including use of poly arginine (interpreted as reading on Argl2 as instantly recited absent unexpected results as to the claimed polyarginine) as taught by Hartmann et al. in view of McKenzie et al., Tanaka et al., and Kim et al. and disulfide crosslinking via cysteine residues as taught by Andreu et al, (with respect to method of using cysteine residues forming disulfide bonds; see also MPEP 2144.06: Substituting equivalents known for the same purpose; … See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
In response to such rationales, applicant has not appeared to provide evidence, rather merely argument as to the individual references. To reiterate as indicated above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Further, applicant has cited Figures of specific embodiments but not demonstrated unexpected results commensurate in scope with the instant claim language. As indicated above and previously, Hartmann et al. already teaches or suggests use of antigen, including wherein antigen produces a vaccine effect [0225]. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

9. (new, necessitated by amendment) Claims 3, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 32 above and further in view of Ilyinskii et al. (US20120058153; previously cited).
See claims 3, 4 as submitted 5/11/2021.
See the teachings of Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. above. It is reiterated that Hartmann et al. teaches or suggests use of antigen conjugated to the oligonucleotide; wherein antigen produces a vaccine effect [0225]; as well as treating influenza infection [0264].
Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. does not teach the hemagglutinin influenza antigen.
Ilyinskii et al. teaches use of compositions for immunizing subject against influenza (abstract); including use of hemagglutinin in composition [0009]; use of immunostimulatory RNA [0010].
One of ordinary skill in the art would have been motivated to use the influenza antigen as taught by Ilyinskii et al. with the composition as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. teaches use of antigen and isRNA in as well as treating influenza, and Ilyinskii et al., which also teaches use of antigen and isRNA, teaches such an influenza antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using influenza antigen as taught by Ilyinskii et al. with the composition as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al.  There would have been a reasonable expectation of success given the underlying materials (antigen; pharmaceutical composition comprising antigen as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. and Ilyinskii et al.) and methods (using antigen as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. and Ilyinskii et al.) are widely known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

10. (new, necessitated by amendment) Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 32 above and further in view of Zhao et al. (“N/P Ratio Significantly Influences the Transfection Efficiency and Cytotoxicity of a Polyethylenimine/Chitosan/DNA Complex,” Biological and Pharmaceutical Bulletin,” Vol. 32, No. 4: 706-710 (2009)( cited in applicant’s IDS submitted 4/21/2020).
See claim 11 as submitted 5/11/2021.
See the teachings of Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. above. It is noted that Hartmann et al. also broadly teaches the use of components (ligands) coupled to the RNA oligonucleotide [0041]; wherein ligand alters distribution, targeting or lifetime of RNA oligonucleotide; to improve transport [0043]; including polycationics, peptides [0044]; including polyethylenimine (PEI); arginine [0045]; as well as teaching cationic peptides including poly-L-Arg for complexation of RNA; wherein poly-L-arginine may be a heterogeneous mixture of peptides of different lengths [0069].
Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. does not teach the N/P ratio.
Zhao et al. teaches use of compositions comprising PEI as gene carriers (p. 706); further wherein N/P ratio can play an important role in influencing the degree of complexation particle diameter, transfection efficiency and cytotoxicity of carriers (p. 709).
The claim limitations as recited in claim 11 are considered to be those determined by routine optimization according to one of ordinary skill in the art (See MPEP 2144). One of ordinary skill in the art would have been motivated to optimize N/P ratio as taught by Zhao et al. for the composition as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. teaches formation of polymeric gene carrier, and Zhao et al., which also teaches polymeric gene carrier, teaches motivation to one of ordinary skill in the art to optimize N/P ratio for transfection efficiency and safety profile (See MPEP 2144.05: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for optimizing N/P ratio as taught by Zhao et al. for the composition as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. There would have been a reasonable expectation of success given the underlying materials (polymeric gene carrier as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. and Zhao et al.) and methods are widely known, successfully demonstrated and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the teachings of Zhao et al., as indicated above and previously, it is noted that Hartmann et al. also broadly teaches or suggests the use of components (ligands) coupled to the RNA oligonucleotide [0041]; wherein ligand alters distribution, targeting or lifetime of RNA oligonucleotide; to improve transport [0043]; including polycationics, peptides [0044]; including polyethylenimine (PEI); arginine [0045]; as well as teaching cationic peptides including poly-L-Arg for complexation of RNA; wherein poly-L-arginine may be a heterogeneous mixture of peptides of different lengths [0069]. Zhao et al. was further cited as it also teaches use of compositions comprising PEI as gene carriers (p. 706); further wherein N/P ratio can play an important role in influencing the degree of complexation particle diameter, transfection efficiency and cytotoxicity of carriers (p. 709).
Beyond mere dismissal of the reference, applicant has not appeared to demonstrate unobviousness in view of the teachings or suggestions already demonstrated in the prior art including as to Hartmann et al. and Zhao et al., which both already teach use of PEI as gene carriers. To reiterate as indicated above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

11. (new, necessitated by amendment) Claims 23-25, 30, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 32 above and further in view of Hoerr et al. (W02009095226A2)(cited in applicant’s IDS submitted 4/21/2020).
See claims 23-25, 30, 31 as submitted 5/11/2021.
See also the 35 U.S.C. 112(b) rejection above as to claims 30, 31. As the claim recitation is not clear, the peptides are interpreted as comprising CR12C.
See the teachings of Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. above, including as to CR12C (as read upon in claim 13).
Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. does not teach wherein said immunostimulatory RNA comprises a sequence that is at least 90% identical to the sequence of SEQ ID NO: 105; wherein said immunostimulatory RNA comprises a sequence that is at least 95% identical to the sequence of SEQ ID NO: 105; wherein said immunostimulatory RNA comprises the sequence of SEQ ID NO: 105.
Hoerr et al. teaches: immuno stimulating agents in combination with other active compounds, including antigens (p. 3); cationic peptides (p. 100); including use of RNA (p. 8); including SEQ ID NO: 118, which has 100% homology to instant SEQ ID NO: 105 (See Result 1 in STIC Sequence Search Result 20200714_194235_us-16-555-881-105.mg in SCORE)(as recited in claims 1, 23-25).
One of ordinary skill in the art would have been motivated to use the isRNA as taught by Hoerr et al. with the composition as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. teaches composition comprising complex comprising use of carrier comprising cationic peptides; isRNA; and antigen, and Hoerr et al., which also teaches composition comprising complex comprising use of carrier comprising cationic peptides; isRNA; and antigen, teaches such an isRNA (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using the isRNA as taught by Hoerr et al. with the composition as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. There would have been a reasonable expectation of success given the underlying materials (isRNA as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. and Hoerr et al.) and methods (forming composition using isRNA as taught by Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. and Hoerr et al.) are widely known, successfully demonstrated and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one ofordinary skill in the art at the time the invention was made.

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. (previous rejection, withdrawn as to claims 1, 14; maintained as to claims 2-4, 8, 11, 13, 23-25, 27; new, necessitated by amendment as to claims 30-32) Claims 2-4, 8, 11, 13, 23-25, 27, 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 13, 16, 19, 20, 25, 28-31, 33-37 of copending Application No. 16/004871 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. (cited above).
See claims 2-4, 8, 11, 13, 23-25, 27, 30-32 as submitted 5/11/2021.
Applicant contends: the claims of ‘871 all concern RNA complexes with PEI and lipidic cationic components; the claims provide no guidance as do the cited references; the additional claims fail to address the underlying defects.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action and the teachings of references Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. above.

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use and substitute components as taught by Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. with the method as recited in claims 1-3, 5, 13, 16, 19, 20, 25, 28-37 of copending Application No. 16/004871. Claims 1-3, 5, 13, 16, 19, 20, 25, 28-37 of copending Application No. 16/004871 recite compositions comprising complex comprising cationic components and isRNA, and Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al., which also recite compositions comprising complex comprising cationic components and isRNA, also teaches cationic components and RNA known and used in the art for use with pharmaceutical compositions (See MPEP 2144.06: Substituting equivalents known for the same purpose). One of ordinary skill in the art would have had a reasonable expectation of success for using and substituting components as taught by Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. with the method as recited in claims 1-3, 5, 13, 16, 19, 20, 25, 28-37 of copending Application No. 16/004871. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
The rejection is maintained for reasons of record.

13. (previous rejection, withdrawn as to claims 1, 14; maintained as to claims 2-4, 8, 11, 13, 23-25, 27; new, necessitated by amendment as to claims 30-32) Claims 2-4, 8, 11, 13, 23-25, 27, 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 16, 23, 24, 27-34 of copending Application No. 14/600628 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. (cited above).
Applicant contends: the claims of ‘628 all concern RNA complexes with peptides; the claims provide no guidance as do the cited references; none of the claims contemplate combination of the complexes as claimed; a skilled worker would not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action and the teachings of references Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. above.

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use or substitute components as taught by Hartmann et al., Ilyinskii et al., and Hoerr et al. with the method as recited in claims 1, 5-9, 16, 23, 24, 27-34 of copending Application No. 14/600628. Claims 1, 5-9, 16, 23, 24, 27-34 of copending Application No. 14/600628 recite polymeric cargo complex, and Hartmann et al., Ilyinskii et al., and Hoerr et al., which also recited polymeric cargo complex, also teach or suggest the advantage of including antigen and such components (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); See also MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using or substituting components as taught by Hartmann et al., Ilyinskii et al., and Hoerr et al. with the method as recited in claims 1, 5-9, 16, 23, 24, 27-34 of copending Application No. 14/600628. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
The rejection is maintained for reasons of record.

14. (previous rejection, withdrawn as to claims 1, 14; maintained as to claims 2-4, 8, 11, 13, 23-25, 27; new, necessitated by amendment as to claims 30-32) Claims 2-4, 8, 11, 13, 23-25, 27, 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 18, 19, 31, 56 of copending Application No. 16/445134 in view of Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al. (cited above).
Applicant contends: none of the claims contemplate combination of the complexes as claimed; a skilled worker would not have arrived at the methods as claimed Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action and the teachings of references Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. above..

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use or substitute or optimize components as taught by Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al. with the method as recited in claims 1, 2, 4-6, 18, 19, 31, 56 of copending Application No. 16/445134. Claims 1, 2, 4-6, 18, 19, 31, 56 of copending Application No. 16/445134 recite polymeric cargo complex, and Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al., which also recited polymeric cargo complex, also teach or suggest the advantage of including antigen and such components and optimizing such components (See MPEP 2144.05; See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); See also MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using or substituting or optimizing components as taught by Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al. with the method as recited in claims 1, 2, 4-6, 18, 19, 31, 56 of copending Application No. 16/445134. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
The rejection is maintained for reasons of record.

15. (previous rejection, withdrawn as to claims 1, 14; maintained as to claims 2-4, 8, 11, 13, 23-25, 27; new, necessitated by amendment as to claims 30-32) Claims 2-4, 8, 11, 13, 23-25, 27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9421255 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Ilyinskii et al., Andreu et al., and Hoerr et al. (cited above).
Applicant contends: none of the claims contemplate combination of the complexes as claimed; a skilled worker would not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action and the teachings of references Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. above.

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use or substitute or optimize components as taught by Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Ilyinskii et al., Andreu et al., and Hoerr et al. with the method as recited in 1-19 of U.S. Patent No. 9421255. Claims 1-19 of U.S. Patent No. 9421255 recite polymeric cargo complex, and Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Ilyinskii et al., Andreu et al., and Hoerr et al., which also teach complex comprising cationic components, also teach or suggest the advantage of including antigen and such components (See MPEP 2144.05; See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); See also MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using or substituting components as taught by Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Ilyinskii et al., Andreu et al., and Hoerr et al. with the method as recited in 1-19 of U.S. Patent No. 9421255. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
The rejection is maintained for reasons of record.

16. (previous rejection, withdrawn as to claims 1, 14; maintained as to claims 2-4, 8, 11, 13, 23-25, 27; new, necessitated by amendment as to claims 30-32) Claims 2-4, 8, 11, 13, 23-25, 27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9314535 in view of Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al. (cited above).
Applicant contends: none of the claims contemplate combination of the complexes as claimed; a skilled worker would not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action and the teachings of references Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. above.

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use or substitute or optimize components as taught by Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al. with the method as recited in claims 1-15 of U.S. Patent No. 9314535. Claims 1-15 of U.S. Patent No. 9314535 recite polymeric cargo complex, and Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al., which also recited polymeric cargo complex, also teach or suggest the advantage of including antigen and such components and optimizing such components (See MPEP 2144.05; See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); See also MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using or substituting or optimizing components as taught by Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al. with the method as recited in claims 1-15 of U.S. Patent No. 9314535. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
The rejection is maintained for reasons of record.

17. (previous rejection, withdrawn as to claims 1, 14; maintained as to claims 2-4, 8, 11, 13, 23-25, 27; new, necessitated by amendment as to claims 30-32) Claims 2-4, 8, 11, 13, 23-25, 27, 30-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8968746 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. (cited above).
Applicant contends: none of the claims contemplate combination of the complexes as claimed; a skilled worker would not have arrived at the methods as claimed.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action and the teachings of references Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. above.

Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use or substitute components as taught by Hartmann et al., Ilyinskii et al., and Hoerr et al. with the method as recited in claims 1-16 of U.S. Patent No. 8968746. Claims 1-16 of U.S. Patent No. 8968746 recite polymeric cargo complex, and Hartmann et al., Ilyinskii et al., and Hoerr et al., which also teach complex comprising cationic components, also teach or suggest the advantage of including antigen and such components (See also MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using or substituting components as taught by Hartmann et al., Ilyinskii et al., and Hoerr et al. with the method as recited in claims 1-16 of U.S. Patent No. 8968746. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
The rejection is maintained for reasons of record.

Conclusion
18. No claims are allowed.
19. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648